Citation Nr: 0604153	
Decision Date: 02/14/06    Archive Date: 02/22/06

DOCKET NO.  00-07 077	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island

THE ISSUES

1.  Entitlement to service connection for a dental condition.

2.  Entitlement to service connection for recurrent atrial 
fibrilation due to exposure to carbon tetrachloride.

3.  Entitlement to service connection for essential hand 
tremors due to exposure to carbon tetrachloride.

4.  Entitlement to service connection for a respiratory 
disorder due to exposure to asbestos.

REPRESENTATION

The veteran represented by:  Disabled American Veterans

WITNESS AT HEARING ON APPEAL

The veteran
ATTORNEY FOR THE BOARD

S. A. Mishalanie, Associate Counsel


INTRODUCTION

The veteran served on active duty in the military from July 
1959 to May 1963.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a February 1999 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Providence, Rhode 
Island, which denied the veteran's claims for service 
connection for a dental condition, recurrent atrial 
fibrilation due to exposure to carbon tetrachloride, 
essential tremors due to exposure to carbon tetrachloride, 
and a respiratory disorder due to exposure to asbestos.  

In July 2005, the veteran testified at a hearing before a 
Decision Review Officer (DRO) at the RO.  During that 
hearing, he seemed to indicate that he understood he was 
ineligible for service connection for a dental condition for 
compensation purposes, but nonetheless wanted to receive 
service connection for treatment purposes (Hr'g. Tr., pg. 
11).  Generally, his claim for dental treatment would be 
handled by the VA Medical Center (VAMC) in Providence, Rhode 
Island.  In fact, it appears from the February 2005 
Supplemental Statement of the Case (SSOC) that the RO already 
has referred this issue to the VAMC for an eligibility 
determination.  Since this additional claim has not been 
adjudicated by the VAMC, much less denied and timely 
appealed, the Board does not currently have jurisdiction 
to consider it.  See 38 C.F.R. § 20.200 (2005).

Unfortunately also, because further development of the 
evidence is needed before the Board can make a decision 
regarding the veteran's claims for service connection for 
essential tremors and a respiratory disorder, these claims 
are being remanded to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify him if 
further action is required on his part.  The Board, however, 
will address the merits of his claims involving service 
connection for a dental condition and recurrent atrial 
fibrilation.


FINDINGS OF FACT

1.  The veteran does not have a chronic dental disability 
that was incurred in combat, due to trauma, or as a prisoner-
of-war.

2.  There is no medical evidence suggesting the veteran's 
recurrent atrial fibrilation either originated in service or 
is otherwise causally related to his military service, 
including due to exposure to carbon tetrachloride and 
trichloroethane.  


CONCLUSIONS OF LAW

1.  A chronic dental disability, for compensation purposes, 
was not incurred in or aggravated during service. 38 U.S.C.A. 
§§ 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 4.149 
(1998); 38 C.F.R. §§ 3.303, 3.381 (2005).

2.  The veteran's recurrent atrial fibrilation was not 
incurred or aggravated during service.  38 U.S.C.A. §§ 1131, 
5103A, 5107; 38 C.F.R. §§ 3.1, 3.6, 3.159, 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326.  

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini v. Principi, 18 
Vet. App. 112, 120-121 (2004) (Pelegrini II).  This new 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  

The RO sent the veteran a VCAA notice in February 2003.  This 
letter provided him with notice of the evidence needed to 
support his claims that was not on record at the time of the 
letter, the evidence VA would assist him in obtaining, and 
the evidence it was expected that he would provide.  The 
letter satisfied the first three notice requirements outlined 
in 38 C.F.R. § 3.159(b)(1) and Pelegrini II, but did not 
include the specific language of the "fourth element" 
mentioned above.  

In a precedent opinion, VA's General Counsel addressed the 
issue of the "fourth element" of the VCAA notice as 
outlined by the Court in Pelegrini v. Principi, 17 Vet. App. 
412 (2004)  (Pelegrini I).  
See VAOPGCPREC 1-04 (Feb. 24, 2004).  The "fourth element" 
language in Pelegrini I is substantially identical to that of 
Pelegrini II, as mentioned, requiring VA under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b)(1) to request the claimant 
provide any evidence in his or her possession that pertains 
to the claims.  Id.  The General Counsel's opinion held that 
this language was obiter dictum and not binding on VA.  See 
VAOPGCPREC 1-04 (Feb. 24, 2004); see also Pelegrini II, 18 
Vet. App. 112, 130 (2004) (Ivers, J., dissenting).  In 
addition, the General Counsel's opinion stated VA may make a 
determination as to whether the absence of such a generalized 
request, as outlined under § 3.159(b)(1), is harmful or 
prejudicial to the claimant.  For example, where the claimant 
is asked to provide any evidence that would substantiate his 
or her claim, a more generalized request in many cases would 
be superfluous.  Id.  The Board is bound by the precedent 
opinions of VA's General Counsel, as the chief legal officer 
for the Department.  38 U.S.C.A. § 7104(c).

Here, although the February 2003 VCAA letter did not contain 
the precise language specified in 38 C.F.R. § 3.159(b)(1), 
the Board finds that the veteran was otherwise fully notified 
of the need to give VA any evidence pertaining to his claims.  
The letter requested that he provide or identify any evidence 
supporting his claims and specifically outlined the necessary 
evidence.  So a more generalized request with the precise 
language outlined in § 3.159(b)(1) would be redundant.  The 
absence of such a request is unlikely to prejudice him, and 
thus, the Board finds this to be harmless error.  
VAOPGCPREC 1-04 (Feb. 24, 2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005) 
(Requesting additional evidence supportive of the claim 
rather than evidence that pertains does not have the natural 
effect of producing prejudice.  The burden is on the claimant 
in such a situation to show that prejudice actually exists).  

In this case, the VCAA was enacted after the RO's initial 
adjudication of the veteran's claims in February 1999.  So 
obviously the RO could not comply with the requirement that 
the VCAA notice precede the initial RO adjudication.  This 
was impossible because the VCAA did not even exist when the 
RO initially adjudicated the claims.  See 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini II, 18 Vet. App. 
at 120.  But in Pelegrini II, the Court clarified that in 
cases, as here, where the VCAA notice was not issued until 
after the initial adjudication in question, VA does not have 
to vitiate the initial decision and start the whole 
adjudicatory process anew.  Rather, VA need only ensure the 
veteran receives or since has received content-complying VCAA 
notice such that he is not prejudiced.  See, Mayfield, 19 
Vet. App. at 103 (An error, whether procedural or 
substantive, is prejudicial "when the error affects a 
substantial right so as to injure an interest that the 
statutory or regulatory provision involved was designed to 
protect such that the error affects 'the essential fairness 
of the [adjudication]."  (quoting McDonough Power Equip., 
Inc. v. Greenwood, 464 U.S. 548, 553 (1984).  Failure to 
provide notice before the first adverse decision by the AOJ 
would not have the natural effect of producing prejudice, and 
therefore, prejudice must be pled as to this deficiency.))

Here, the February 2003 VCAA notice letter provided the 
veteran with ample opportunity to respond before the RO's 
September 2005 SSOC, wherein the RO readjudicated his claims 
based on the additional evidence that had been obtained since 
the initial rating decision in question, Statement of the 
Case (SOC), and any prior SSOCs.  He did not respond to the 
February 2003 VCAA letter, and has not otherwise indicated he 
has any additional relevant evidence to submit or which needs 
to be obtained.  So under these circumstances, the Board 
finds he was afforded "a meaningful opportunity to 
participate effectively in the processing of his claim[s] by 
VA," and thus, "essentially cured the error in the timing 
of notice".  See Mayfield, 19 Vet. App. at 128 (holding that 
section 5103(a) notice provided after initial RO decision can 
"essentially cure the error in the timing of notice" so as 
to "afford a claimant a meaningful opportunity to 
participate effectively in the processing of ... claim[s] 
by VA") (citing Pelegrini II, 18 Vet. App. at 122-24).

In developing his claims, the RO obtained the veteran's 
service medical records (SMRs), his VA outpatient treatment 
(VAOPT) records, and private dental records.  In addition, VA 
examinations were scheduled in May 1993.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4).  And as mentioned, in 
July 2005, he provided oral testimony in support of his claim 
before a DRO.  

In sum, the record reflects that the facts pertinent to these 
claims have been developed to the extent possible and that no 
further development is required to comply with the provisions 
of the VCAA or the implementing regulations.  That is to say, 
"the record has been fully developed, " and it is 
"difficult to discern what additional guidance VA could 
[provide] to the appellant regarding what further evidence he 
should submit to substantiate his claim[s]."  Conway v. 
Principi, 353 F. 3d. 1369 (Fed. Cir. 2004).  Accordingly, the 
Board will address the merits of the claims.


Governing Statutes and Regulations

Service connection is granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  This requires a 
finding that there is a current disability that has a 
relationship with an injury or disease or some other 
manifestation of the disability during service.  Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992) and Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992).  However, it need not 
be shown that the disability was present or diagnosed during 
service but only that there is a nexus between the current 
condition and military service, even if first diagnosed 
after service, on the basis of all the evidence, including 
pertinent service medical records.  This can be shown by 
establishing that the disability resulted from personal 
injury or disease incurred in the line of duty.  
38 C.F.R. § 3.303(d); Godfrey v. Derwinski, 2 Vet. App. 352, 
356 (1992).  

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See, e.g., Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000) ("A veteran seeking 
disability benefits must establish . . . the existence of a 
disability [and] a connection between the veteran's service 
and the disability . . .").  See also Maggitt v. West, 202 
F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 
1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 
546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 1308 
(Fed. Cir. 1998).

When, after considering all information and lay and medical 
evidence of record, there is an approximate balance of 
positive and negative evidence as to any material issue, VA 
shall give the claimant the benefit of the doubt.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  See also Dela Cruz 
v. Principi, 15 Vet. App. 143, 148-49 (2001) ("the VCAA 
simply restated what existed in section 5107 regarding the 
benefit-of-the-doubt doctrine").  


Legal Analysis

Entitlement to Service Connection for a Dental Condition

During the pendency of this appeal, VA amended its 
regulations for dental disorders effective June 8, 1999.  See 
64 Fed. Reg. 30,392-93 (June 8, 1999).  When the governing 
law or regulations change during the pendency of an appeal, 
the most favorable version generally will be applied.  This 
determination depends on the facts of each case.  VAOGCPREC 
11-97 at 2 (Mar. 25, 1997).  Whichever version applies, all 
evidence on file must be considered, but the amended version 
shall apply only to periods from and after the effective date 
of the amendment.  
See VAOPGCPREC 7-2003 (Nov. 19, 2003).  The prior version 
shall apply to periods preceding the amendment but may also 
apply after the effective date of the amendment.  VAOGCPREC 
3-2000 (Apr. 10, 2000) (see also 38 U.S.C.A. § 5110(g) (a 
liberalizing law shall not be earlier than the effective date 
thereof)).  See, too, 38 C.F.R. § 3.114.

The revisions to the dental regulations have no substantial 
effect on the outcome of the veteran's claim.  Specifically, 
prior to June 8, 1999, VA's Rating Schedule provided that 
treatable carious teeth, replaceable missing teeth, dental or 
alveolar abscesses, periodontal disease (pyorrhea), and 
Vincent's stomatitis were not disabling conditions, and could 
be considered service-connected solely for the purpose of 
determining entitlement to dental examinations or outpatient 
dental treatment.  38 C.F.R. § 4.149 (1998).

Effective June 8, 1999, 38 C.F.R. § 4.149 was removed; 
however, those provisions were added to 38 C.F.R. § 3.381, 
which similarly provides that treatable carious teeth, 
replaceable missing teeth, dental or alveolar abscesses, and 
periodontal disease will be considered service-connected 
solely for the purpose of establishing eligibility for 
outpatient dental treatment as provided in 38 C.F.R. § 
17.161.

Here, the veteran's SMRs are absent any findings of a 
traumatic dental injury.  A dental examination conducted at 
enlistment, in July 1959, indicated that four teeth (#1, #16, 
#17, and # 32) were missing, and that several teeth (#3, #14, 
#15, #19, and #30) had cavities.  Several teeth required 
amalgamations in December 1962 and February 1963.  On Report 
of Medication Examination pending service discharge, in May 
1963, the veteran's teeth were found to be normal without any 
disease or anatomical defect.

Post-service dental evidence includes private dental records 
from 1968 to 1997.  These records show routine dental care 
and treatment, including amalgamations, crowns, treatment of 
abscesses, and extractions.   

The veteran described receiving dental treatment during 
service and believes that so little of his teeth were left 
that his current dentist had little to work with  (Hr'g. Tr., 
pgs 3-4).  But this allegation, even if indeed true, still 
does not provide a basis for granting his claim.  Although 
the dental treatment he received in service may have quite 
extensive, VA's General Counsel has held that dental 
treatment of teeth, even extractions, during service does not 
constitute dental trauma.  See VAOPGCPREC 5-97 (Jan. 22., 
1997; corrected on February 25, 1997).  As mentioned, the 
Board is bound by the precedent opinions of VA's General 
Counsel, as the Chief Legal Officer of the Department.  38 
U.S.C.A. § 7104(c).  Therefore, service connection for 
compensation purposes cannot be granted merely due to the 
need for teeth fortifying treatments or amalgamations while 
on active duty, as that type of treatment in service was not 
tantamount to dental trauma.

With there being no evidence of any trauma in service, or the 
existence of a dental condition other than several teeth 
receiving amalgamations, there simply is no basis upon which 
to establish service connection for compensation purposes.  
In view of this, the veteran has not presented a legal claim 
for a VA benefit, and his appeal must be denied as a matter 
of law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  


Entitlement to Service Connection for Recurrent Atrial 
Fibrilation 
Due to Exposure to Carbon Tetrachloride 

The veteran claims that his recurrent atrial fibrilation is 
due to being exposed to either carbon tetrachloride or 
trichloroethane while on active duty in the military.  At the 
July 2005 RO hearing, he explained that he used these 
chemicals while he was an electrical technician assigned to 
the U.S. Coast Guard Cutter Rockaway to clean various system 
components (Hr'g. Tr., pg. 5).  He said exposure to these 
chemicals made him woozy and gave him headaches, and he went 
to sick bay on numerous occasions to complain of these 
symptoms (pg. 6).  

A review of the veteran's SMRs shows he had no complaints or 
other indications of a heart arhythmia while in the military.  
He visited sick bay for various ailments (including 
allergies, hay fever, gastritis, a laceration, a contusion, 
and a foreign body in his eye), but there is no record that 
he ever went to sick bay complaining of wooziness, dizziness, 
headaches or other symptoms indicative of chemical exposure.

The report of a May 1993 VA examination for diseases of the 
heart indicates the veteran first had an episode of atrial 
fibrilation in December 1989.  His VAOPT records confirm 
treatment beginning in the early 1990s.  A February 1991 
VAOPT record indicates he had no history of heart problems 
prior to this, and had no risk factors for coronary artery 
disease (CAD).  The May 1993 examiner diagnosed him with 
recurrent atrial fibrilation and ischemic cardiomyopathy with 
probable myocardial infarction (MI), i.e., a heart attack.  
The doctor noted that ventricular arrhythmias have been 
reported acutely in carbon tetrachloride poisoning, but there 
have been no reports of cardiomyopathy or arrhythmias felt to 
be a long-term result of exposure.  So the evidence does not 
indicate that carbon tetrachloride exposure causes atrial 
arrhythmias - either acutely or chronically.

The RO also requested information from the U.S. Coast Guard's 
Environmental Health Division regarding the veteran's claimed 
use and exposure to carbon tetrachloride.  In an April 2000 
letter, the Division Chief reported that the use of carbon 
tetrachloride was terminated, according to a Coast Guard 
Commandant Instruction, on June 13, 1962.  The Commandant 
Instruction indicates that trichloroethane was authorized as 
a substitute for carbon tetrachloride in 1958, and had been 
proven satisfactory from a health standpoint.  The veteran's 
personnel records indicate he was assigned to the U.S. Coast 
Guard Cutter Rockaway on June 8, 1962.  So at the very most, 
he was exposed to carbon tetrachloride for five days.

Internet research submitted by the veteran indicates exposure 
to carbon tetrachloride can cause permanent organic injury to 
such bodily organs as the liver, kidneys, and brain cells, 
but makes no mention of causing CAD or atrial fibrilation.  
With regard to trichloroethane, exposure for a short time 
might cause dizziness, and light-headedness.  Breathing much 
higher levels may cause unconsciousness, low blood pressure, 
and loss of heartbeat.  The effects of breathing 
trichloroethane for a long time are unknown.  In animals such 
as rats and dogs, exposure to high levels has caused damage 
to breathing passages, nervous system, and mild effects on 
the liver.  The Internet research makes no mention of 
trichloroethane causing CAD or atrial fibrilation.

As already alluded to, competent medical evidence is required 
to establish a nexus between a current disability and 
military service.  See Espiritu v Derwinski, 2 Vet. App. 492, 
494 (1992); Layno v. Brown, 6 Vet. App. 465 (1994); 
Edenfield v. Brown, 8 Vet. App. 384, 388 (1995); Robinette v. 
Brown, 8 Vet. App. 69, 74 (1995); Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); and Hasty v. Brown, 13 Vet. App. 230 
(1999).  As a layman, the veteran, himself, is not qualified 
to provide a competent medical opinion etiologically linking 
his recurrent atrial fibrilation to his service in the 
military that ended many years ago - including to exposure to 
carbon tetrachloride and trichloroethane.  Id.  And 
unfortunately, there is no other competent medical evidence 
on record establishing this necessary link.

For these reasons, the claim for service connection for 
recurrent atrial fibrilation must be denied because the 
preponderance of the evidence is unfavorable - meaning there 
is no reasonable doubt to resolve in the veteran's favor.  
See 38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).


ORDER

The claims for service connection for a dental condition, and 
recurrent atrial fibrillation - including due to exposure to 
carbon tetrachloride and trichloroethane, are denied. 


REMAND

The evidence indicates the veteran began experiencing hand 
tremors in 1989.  The report of a May 1993 VA examination for 
peripheral nerves indicates he was diagnosed with essential 
hand tremors.  The doctor essentially opined that it was 
possible that chronic exposure to carbon tetrachloride 
triggered a chronically progressive essential tremor 
disorder.  Unfortunately, however, the mere possibility of a 
nexus to chemical exposure is not a sufficient basis to grant 
service connection.  See, e.g., Tirpak v. Derwinski, 
2 Vet. App. 609 (1992) (indicating that a doctor's opinion 
was too speculative when phrased in such equivocal language).  
See, too, Perman v. Brown, 5 Vet. App. 227, 241 (1993).  

Since, however, additional information has been received 
since that May 1993 VA examiner's opinion regarding the 
veteran's possible exposure to carbon tetrachloride and 
trichloroethane, an additional VA opinion is needed before 
the Board can fairly decide the merits of this claim.  See, 
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) (The duty to 
assist provisions of the VCAA includes the duty to provide 
medical examinations or obtain opinions if it is determined 
necessary to decide a claim.)  

With regard to the veteran's claim for service connection for 
a respiratory disorder, in February 1997, he filed a claim 
for a deep bronchial cough, pain in his upper right lung, and 
constant clearing of the throat.  He believes that he has a 
current respiratory disorder due to being exposed to asbestos 
during military service (Hr'g. Tr., pgs. 7-8).

In reviewing the medical record, it unclear whether the 
veteran currently has a chronic respiratory disorder.  VAOPT 
records show a variety of symptoms and diagnoses.  For 
example, he has experienced shortness of breath secondary to 
CAD and atrial fibrilation.  A July 1991 VAOPT record 
indicates he complained of pain in his top right lung, which 
he believed was due to a fungal infection caused by a SCUBA 
apparatus one year previously.  Subsequent records indicated 
that his lungs were clear.  In May 1996, he had bronchitis; 
in February 1997, he had acute sinusitis; in March 1997, 
pulmonary function tests (PFTs) were normal; in January 1999, 
he was diagnosed with sleep apnea; in February 1999, he had 
bronchitis; in October 2001, a chest X-ray revealed he had 
moderate to marked chronic bronchitis; and in June 2004, a 
chest X-ray was suggestive of chronic obstructive pulmonary 
disease (COPD).

In sum, clarification is needed as to whether the veteran 
currently has a chronic respiratory disorder (i.e., not acute 
or transitory); and, if so, whether that disorder is at least 
as likely as not (meaning 50 percent probability or greater) 
related to his military service - including to exposure to 
asbestos.

Accordingly, these claims are being remanded to the RO (via 
the AMC) for the following development and consideration:

1.  Schedule the veteran for an 
appropriate VA examination to obtain 
a medical opinion indicating 
whether, in light of the additional 
evidence since May 1993, it is at 
least as likely as not (meaning 50 
percent probability or greater) that 
his essential hand tremors were 
caused or chronically aggravated by 
his military service, including from 
exposure to carbon tetrachloride and 
trichloroethane. 

The designated examiner is asked to 
consider the following evidence in 
making this determination:  

(a) The veteran's SMRs do not 
indicate he reported to sick bay for 
any complaints of dizziness, light-
headedness, or other symptoms 
indicative of chemical exposure.

(b) The U.S. Coast Guard terminated 
use of carbon tetrachloride on June 
13, 1962, and the veteran claims his 
exposure began when he was assigned 
to the U.S. Coast Guard Cutter 
Rockaway on June 8, 1962.

(c) The U.S. Coast Guard began 
substituting trichloroethane for 
carbon tetrachloride in 1958.

(d) The veteran claims he was an 
electrical technician and used a 
solvent to clean various system 
components on a daily basis.  

(e) The results of the May 1993 VA 
examination for peripheral nerves.

If no opinion can be rendered, 
without resorting to pure 
speculation, explain why this is not 
possible.   
 
It is absolutely imperative that the 
VA examiner, whoever designated, has 
access to and reviews the claims 
folder for the veteran's pertinent 
medical history.  This includes a 
complete copy of this remand.

2.  Also schedule the veteran for an 
appropriate VA examination to 
determine whether he has a current 
chronic respiratory disorder.  If he 
does, the examiner is asked to 
express an opinion on whether any 
current respiratory disorder is 
at least as likely as not (meaning 
50 percent probability or greater) 
related to the veteran's military 
service - including due to alleged 
asbestos exposure.

If no opinion can be rendered 
without resorting to 
pure speculation, explain why this 
is not possible.  

It is absolutely imperative that the 
VA examiner, whoever designated, has 
access to and reviews the claims 
folder for the veteran's pertinent 
medical history.  This includes a 
complete copy of this remand.

3.  Review the claims file.  If any 
development is incomplete, including 
if the examination reports do not 
contain sufficient information to 
respond to the questions posed, take 
corrective action before 
readjudication.  38 C.F.R. § 4.2; 
Stegall v. West, 11 Vet. App. 268 
(1998).

4.  Then readjudicate the veteran's 
claims in light of the additional 
evidence obtained.  If they are not 
granted to his satisfaction, prepare 
an SSOC and send it to him and his 
representative.  Give them time to 
respond before returning the case to 
the Board for further appellate 
consideration.   

No action is required of the veteran or his representative 
until further notice is received.  By this action, the Board 
intimates no opinion, legal or factual, as to the ultimate 
disposition warranted in this case.  

The veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded.  
Kutscherousky v. West, 
12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2005).

______________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


